20-50805-rbk Doc#121 Filed 07/09/21 Entered 07/09/21 12:55:29 Main Document Pg 1 of
                                         6



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

         IN RE:                                      §       CHAPTER 11
                                                     §
         KRISJENN RANCH, LLC, et al                  §       CASE NO. 20-50805-rbk
                                                     §
                                                     §
                DEBTOR                               §       (Jointly Administered)

              DEBTOR'S APPLICATION TO EMPLOY KEN HOERSTER AND
                TEXAS RANCHES FOR SALE AS REAL ESTATE BROKER

  ******************************************************************************
  THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR
  INTERESTS. IF NO TIMELY RESPONSE IS FILED WITHIN TWENTY ONE (21)
  DAYS FROM THE DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY
  BE GRANTED WITHOUT A HEARING BEING HELD.                   A TIMELY FILED
  RESPONSE IS NECESSARY FOR A HEARING TO BE HELD.
  ******************************************************************************
   TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         Krisjenn Ranch, Series Uvalde Ranch ("KrisJenn") (the “Debtor”) respectfully make this

  application (“Application”) to employ Ken Hoerster and Texas Ranches for Sale (“Texas

  Ranches”) as Real Estate Broker for the Debtor and representing as follows:


                             I.     JURISDICTION AND VENUE

         1.     This Court has jurisdiction over this application under 28 U.S.C. §§ 157 and

  1334. This is a core matter under 28 U.S.C. § 157(b)(2)(A).

         2.     Venue in this Court is proper under 28 U.S.C. §§ 1408 and 1409.

                                     II.    BACKGROUND

         3.     On April 27, 2020, (the “Petition Date”), the Debtor filed a voluntary petition for

  relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1330 (as

  amended, the “Code”). The Debtor continues to manage its financial affairs as a debtor-in-


                                                 1
20-50805-rbk Doc#121 Filed 07/09/21 Entered 07/09/21 12:55:29 Main Document Pg 2 of
                                         6



  possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code. No creditors’ committee has

  yet been appointed in this case by the United States Trustee. No trustee or examiner has been

  requested or appointed.

          4.      Debtor purchased the KrisJenn Ranch (the “Ranch”) in 2013 for $3,952,000 and

  then invested an additional $840,000 in the Ranch. The Ranch derives its income from the sale

  of cattle and a white-tail deer hunting lease operation.

          5.      The Ranch is encumbered by a $5.9 million loan from Mcleod Oil (“Mcleod”)

  related to an investment in a pipeline and its right of way.

          6.      Debtor contends approximately $6.05 million is outstanding on the Mcleod debt

  and Mcleod contends the debt is up to $800,000 higher. The Mcleod debt is also secured by the

  Pipeline and the right of way. Debtor contends the Mcleod debt is substantially over-secured.

  There is no other debt secured by the Ranch except property taxes that will not come due until

  January 2022.

          7.      The Debtor desires to retain Texas Ranch’s services during the pendency of this

  Bankruptcy in order to broker its land situated in Uvalde County, Texas described as follows:

  980 +/- Acres out of A0164 ABSTRACT 0164 SURVEY 687 21.04, A0165 ABSTRACT 0165

  SURVEY 689 950.36 (“Property”) through sale. Applicant has selected this broker because of

  their experience and knowledge in matters of this character and the Debtor believes this broker is

  well qualified to represent the Debtor, as debtor in possession, in this case.

          8.      The Debtors’ schedules list the Property’s value as $5,900,082.00; however, the

  Broker believes the sales price will be in the range of $7.5 to $8.0 million as a result of increased

  interest in the area.




                                                    2
20-50805-rbk Doc#121 Filed 07/09/21 Entered 07/09/21 12:55:29 Main Document Pg 3 of
                                         6



         9.       In connection with the performance of its duties and obligations as Debtor-in-

  Possession, the Debtor request authority to employ Texas Ranches as its broker to list and sell

  Debtor’s property. Debtor has attached the broker agreement as Exhibit “B.”

         10.      In compliance with 11 U.S.C. §329 and Rule 2014, Ken Hoerster has attached an

  affidavit as Exhibit "A" detailing the connections with the Debtors or any party-in-interest. To

  the extent Exhibit “A” discloses any connection, the Debtors believe it is not sufficient to

  prohibit employment as broker.

                          III.    SUPPORT AND RELIEF REQUESTED

         11.      The Application is supported by the attached (i) Declaration of Ken Hoerster,

  Designated Broker of Texas Ranches as Exhibit “A," which is incorporated as if fully set forth

  herein. In further support of this Application, the Debtor represents as follows:

                      a. It is essential to the conduct of the Debtor’s reorganization efforts in its

               Chapter 11 case that the Debtor employ Texas Ranches.

                      b. The Debtor must employ Texas Ranches to sell the Property.

                      c. Texas Ranches has the accessibility, experience, expertise, and resources

               which enables them to provide the realtor services needed by the Debtor in this case.

               Texas Ranches regularly lists, and sells farm and ranch properties. Therefore, the

               Debtor wants to employ Texas Ranches as its broker.

                      d. The Debtor has made arrangements for employment of Texas Ranches, for

               professional compensation as outlined in the sale contract attached as Exhibit “B.”

               The Debtor expressly acknowledge, understand, and agree to all such arrangements,

               subject only to approval by the Court.




                                                    3
20-50805-rbk Doc#121 Filed 07/09/21 Entered 07/09/21 12:55:29 Main Document Pg 4 of
                                         6



                     e. To the best of the Debtor’s knowledge, and upon information and belief,

             Texas Ranches does not have any connections with the Debtor in this case, its

             creditors, any other parties in interest, or its respective attorneys and accountants, the

             United States Trustee, or any person employed in the office of the United States

             Trustee except as stated in Exhibit “A.”

                     f. Furthermore, the information disclosed by Texas Ranches in the affidavit

             of Ken Hoerster does not preclude Texas Ranches from representing the Debtor under

             applicable law and ethical rules. Texas Ranches does not represent any other entity in

             this case which has any adverse interest therein; and Texas Ranches will not represent

             any such other entity in the Chapter 11 case during their respective employment as

             appraiser for the Debtor.


         WHEREFORE, the Debtor hereby request that it be authorized to employ Texas Ranches,

  and that the Debtor has such other and further relief as is just.


  Dated: July 9, 2021

                                      Respectfully Submitted,

                                      By:      /s/ Larry Wright
                                      Larry Wright, of KrisJenn Ranch, LLC, Debtor

                                      THE SMEBERG LAW FIRM, PLLC

                                      By: /s/ Ronald Smeberg
                                      RONALD SMEBERG
                                      Texas Bar No. 24033967
                                      Email: ron@smeberg.com
                                      4 Imperial Oaks
                                      San Antonio, Texas 78248
                                      (210) 695-6684 (Tel)
                                      (210) 598-7357 (Fax)

                                      ATTORNEY FOR DEBTOR

                                                    4
20-50805-rbk Doc#121 Filed 07/09/21 Entered 07/09/21 12:55:29 Main Document Pg 5 of
                                         6



  CERTIFICATE OF SERVICE

  I hereby certify that on July 9, 2021, true and correct copies of the foregoing motion were
  forwarded by U.S. first class mail, postage prepaid, on all parties listed on the attached Service
  List.

                                       /s/ Ronald J. Smeberg
                                       RONALD J. SMEBERG


                                          SERVICE LIST

  DEBTOR                           101 West Main Street             8828 Greenville Ave.
                                   Nacogdoches, Texas 75961         Dallas, Texas 75243
  KrissJenn Ranch, LLC
  410 Spyglass Rd                  Rusk County                      Craig Crockett
  Mc Queeney, TX 78123-3418        202 N Main St,                   CRAIG M. CROCKETT, PC
                                   Henderson, Texas 75652           5201 Camp Bowie Blvd. #200
  GOVERNMENT ENTITIES                                               Fort Worth, Texas 76107
                                   Shelby County, Tax Collector
  Office of the UST                200 St. Augustine St.            Christopher S. Johns
  615 E Houston, Room 533          Center, Texas 75935              JOHNS &COUNSEL PLLC
  PO Box 1539                                                       14101 Highway 290 West,
  San Antonio, TX 78295-1539       Tenaha ISD Tax Assessor-         ste 400A
                                   Collector                        Austin, Texas 78737
  U.S. Attorney                    138 College St
  Attn: Bkcy Division              Tenaha, TX 75974-5612            Timothy Cleveland
  601 NW Loop 410, Suite 600                                        CLEVELAND|TERRAZAS
  San Antonio, Texas 78216         Uvalde Tax Assessor              PLLC
                                   Courthouse Plaza, Box 8          4611 Bee Cave Road, ste 306B
  Internal Revenue Services        Uvalde, Texas 78801              Austin, Texas 78746
  Special Procedures Branch
  300 E. 8th St. STOP 5026 AUS NOTICE PARTIES                       SECURED CREIDITORS
  Austin, TX 78701
                               METTAUER LAW FIRM                    McLeod Oil, LLC
  Texas Comptroller of Public  c/o April Prince                     c/o John W. McLeod, Jr.
  Account                      403 Nacogdoches St Ste 1             700 N Wildwood Dr
  Attn: Bankruptcy             Center, TX 75935-3810                Irving, TX 75061-8832
  P.O. Box 149359
  Austin, TX 78714-9359        Albert, Neely & Kuhlmann             UNSECURED
                               1600 Oil & Gas Building              CREIDITORS
  Angelina County Tax Assessor 309 W 7th St
  606 E Lufkin Ave,            Fort Worth, TX 76102-6900            Bigfoot Energy Services
  Lufkin, Texas 75901                                               312 W Sabine St
                               Laura L. Worsham                     Carthage, TX 75633-2519
  Nacogdoches County Tax       JONES, ALLEN & FUQUAY,
  Assessor Collector           LLP                                  vis, Cedillo & Mendoza

                                                  5
20-50805-rbk Doc#121 Filed 07/09/21 Entered 07/09/21 12:55:29 Main Document Pg 6 of
                                         6



  755 E Mulberry Ave Ste 500
  San Antonio, TX 78212-3135

  Granstaff Gaedke & Edgmon
  5535 Fredericksburg Rd Ste
  110
  San Antonio, TX 78229-3553

  Larry Wright
  410 Spyglass Rd
  Mc Queeney, TX 78123-3418

  Medina Electric
  2308 18th St.
  Po Box 370
  Hondo, TX 78861-0370

  Longbranch Energy
  c/o DUKE BANISTER
  RICHMOND
  Po Box 175
  Fulshear, TX 77441-0175

  DMA Properties, Inc.
  896 Walnut Street at US 123
  BYP
  Seneca, SC 29678




                                         6
